***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     JANET BRENNAN, EXECUTRIX (ESTATE OF
           THOMAS BRENNAN) v. CITY
               OF WATERBURY
                  (SC 19937)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                     Mullins, Kahn and Ecker, Js.*

                                   Syllabus

The substitute plaintiff, J, the executrix of the estate of T, her husband,
    appealed from the decision of the Compensation Review Board, which
    concluded, inter alia, that she was improperly substituted as the claimant
    because a claimant’s estate cannot receive the claimant’s vested but
    unpaid statutory (§ 7-433c) heart and hypertension benefits. T, who had
    been the fire chief for the defendant city of Waterbury, suffered a heart
    attack in 1991 during the course of his employment and filed a claim
    for heart and hypertension benefits. In 1993, the workers’ compensation
    commissioner, having accepted the parties’ stipulation that T had been
    diagnosed with hypertension and heart disease after his heart attack
    and that no evidence of such disease had been present prior to T’s
    employment, issued a finding and award, in which the city was ordered
    to pay T all of the benefits to which he ‘‘is or may become entitled.’’
    The city and T thereafter negotiated in an attempt to reach an agreement
    on the payment of benefits, during which time T elected to take disability
    retirement. The city made certain payments to T pursuant to § 7-433c,
    but the city and T never entered into a full and final settlement of his
    claim for heart and hypertension benefits, and T died in 2006. In 2013,
    T’s attorney sought to finalize T’s permanent partial disability claim
    under § 7-433c and moved to substitute J, both in her capacity as execu-
    trix of T’s estate and in her individual capacity, as claimants. The commis-
    sioner granted the motion insofar as J sought to be substituted as a
    claimant in her capacity as executrix of T’s estate but denied the motion
    to substitute J in her individual capacity. The city appealed to the board
    from that decision, claiming, inter alia, that, pursuant to Morgan v. East
    Haven (208 Conn. 576), the estate was not a legally qualified recipient
    of heart and hypertension benefits. Subsequently, in 2015, the commis-
    sioner issued a finding and decision, in which it ordered the city to pay
    J, in her capacity as executrix of T’s estate, benefits for 80 percent
    permanent partial disability of T’s heart pursuant to § 7-433c and the
    corresponding statutory provision (§ 31-308 [b]) of the Workers’ Com-
    pensation Act, less any advance payments that had already been made.
    The city filed a separate appeal with the board from the commissioner’s
    finding and decision, and the board consolidated the city’s appeals. The
    board concluded that an estate was not a qualified recipient of vested
    but unpaid heart and hypertension benefits, vacated the decision making
    the estate the beneficiary, and remanded the case to the commissioner
    to decide the proper recipient of the benefits. The board, however,
    upheld the commissioner’s central findings and ordered the commis-
    sioner, in addressing on remand the issue of the proper beneficiary, to
    address several issues that the city previously raised with respect to
    the availability and amount of benefits but that the commissioner had
    declined to address. On appeal from the board’s decision, J, in her
    capacity as executrix, claims, inter alia, that T’s disability benefits
    matured because the right to those benefits vested once the decedent
    reached maximum medical improvement in 1993, and, if the city had
    timely paid those benefits starting from that date, all compensation
    would have been paid to T before his death. The city claims that any
    benefits that it might be obligated to pay as a result of T’s permanent
    disability had not matured, as they were not payable to him during his
    lifetime because his disability rating had not been conclusively estab-
    lished until after his death and he chose to negotiate for a lump sum
    payment during his lifetime rather than to obtain a final adjudication
    of the exact weekly compensation that the city would be obligated to
    pay. Held:
1. The city could not prevail on its claim that the appeal must be dismissed
    for lack of standing because it was filed by J in her individual capacity,
    as she was neither a party to the proceedings or aggrieved by the board’s
    decision; although the appeal form reflected that J was the party filing
    the appeal, that entry did not indicate whether J filed the appeal in
    her representative or individual capacity, and this court resolved that
    ambiguity by reference to other filings, including the docketing state-
    ment, the name of the case on the appeal form, and J’s brief, all of
    which indicated that the appeal was filed on behalf of J in her capacity
    as executrix of T’s estate.
2. This court concluded that heart and hypertension benefits under § 7-433c
    may be paid to a claimant’s estate if such unpaid benefits matured before
    the claimant’s death, and, accordingly, the board’s decision was reversed
    insofar as the board concluded that the commissioner improperly had
    granted the motion to substitute J in her capacity as executrix of T’s
    estate as the claimant: contrary to the city’s claim, the holding in Morgan
    was limited to the distribution of unmatured heart and hypertension
    benefits, which pass to dependents rather than to a claimant’s estate,
    and there was nothing in Morgan that precluded this court from treating
    unpaid, matured heart and hypertension benefits in the same manner
    as unpaid, matured workers’ compensation benefits, which traditionally
    have belonged to a claimant’s estate; moreover, the legislature’s response
    to Morgan, which added a provision to § 7-433c that recognized a
    deceased employee’s nondependent children as potential beneficiaries
    of unmatured benefits, did not serve to eliminate an employee’s existing
    right to have his unpaid matured benefits pass to his estate but, rather,
    was intended to provide a new right by expanding the class of potential
    beneficiaries of unmatured benefits, the legislative history having clearly
    indicated an intent on the part of the legislature to apply the same
    rules of distribution for heart and hypertension benefits and workers’
    compensation benefits.
3. This court could not conclude, on the basis of the record before it, that
    the unpaid portion of T’s benefits under § 7-433c for his 80 percent
    impairment to his heart function matured before his death, and the
    case was remanded to the commissioner to make additional findings in
    connection with this issue; this court determined that permanent disabil-
    ity benefits under § 7-433c mature only after the degree of permanent
    impairment has been established by an award or an agreement between
    the parties sufficient to establish a binding meeting of the minds, and
    consideration of the 1993 finding and award, the commissioner’s 2015
    finding and decision, as well as the absence of the parties’ submission
    to the commissioner of a voluntary agreement regarding the degree of
    permanency for approval during T’s lifetime, led this court to conclude
    that the record not only failed to establish that, prior to T’s death, there
    was a meeting of the minds regarding the permanency of T’s disability
    but that there was a clear implication to the contrary.
       Argued September 10, 2018—officially released May 14, 2019

                             Procedural History

   Consolidated appeals from the decisions of the Work-
ers’ Compensation Commissioner for the Fourth Dis-
trict granting the motion to substitute the claimant filed
by Janet Brennan, executrix of the estate of Thomas
Brennan, and awarding permanent partial disability
benefits to the substitute plaintiff, brought to the Com-
pensation Review Board, which reversed the commis-
sioner’s decisions and remanded the case for further
proceedings, and the substitute plaintiff appealed.
Affirmed in part; reversed in part; decision directed
in part; further proceedings.
  Richard O. LaBrecque, with whom were Francis J.
Grady and, on the brief, Marina L. Green, for the appel-
lant (substitute plaintiff).
  Daniel J. Foster, with whom, on the brief, was Linda
T. Wihbey, for the appellee (defendant).
                          Opinion

   McDONALD, J. In this appeal, we consider whether
heart and hypertension benefits under General Statutes
§ 7-433c for permanent disability properly are paid to
a deceased claimant’s estate if such benefits vested and
were payable (‘‘matured’’) during the claimant’s lifetime
but were not paid to the claimant before his death. In
particular, we are asked to consider whether Morgan
v. East Haven, 208 Conn. 576, 546 A.2d 243 (1988),
and the legislative response to that decision, instead
requires payment of such benefits to the claimant’s
dependents or nondependent children.
   The plaintiff, Janet Brennan, executrix of the estate
of Thomas Brennan (executrix), appeals from the deci-
sion of the Compensation Review Board concluding
that the executrix improperly was substituted as party
claimant because a claimant’s estate cannot receive the
claimant’s vested but unpaid § 7-433c benefits. We hold
that neither Morgan nor any other legal authority barred
the substitution to the extent that the executrix sought
payment of matured benefits. We conclude, however,
that, on the record before this court, we cannot deter-
mine that the permanent disability benefits matured
prior to the death of Thomas Brennan (decedent).
Accordingly, we reverse the board’s decision only as
to its determination that the decision of the Workers’
Compensation Commissioner for the Fourth District
(commissioner) to grant the motion to substitute the
executrix as a party claimant was improper, but we
affirm the decision in all other respects.
   The record reveals the following undisputed facts
and procedural history. In 1991, the decedent was
employed by the defendant, the city of Waterbury (city),
as its fire chief. During all relevant times, Janet Brennan1
was married to the decedent. After the decedent suf-
fered a heart attack during the course of his employ-
ment in July, 1993, he promptly filed a claim for § 7-
433c benefits. The Workers’ Compensation Commis-
sioner for the Fifth District thereafter accepted the par-
ties’ stipulation of facts, wherein they agreed that the
decedent had been diagnosed with hypertension and
heart disease after his heart attack and that no evidence
of such disease had been present prior to the decedent’s
employment as fire chief.2 In December, 1993, the fifth
district commissioner issued a finding and award,
which ordered the city to pay the decedent all of the
benefits of § 7-433c to which he ‘‘is or may become
entitled.’’
   For several years after issuance of the 1993 finding
and award, the decedent and the city attempted to reach
an agreement on the payment of benefits.3 While negoti-
ations were ongoing, the decedent elected to take dis-
ability retirement in December, 1995. In connection
with the disability pension hearing and the pending
§ 7-433c claim, the city obtained opinions from three
medical experts assessing the extent of the decedent’s
disability. Two of those experts rated the permanent
impairment relating to his heart condition at 50 percent,
and the other expert rated it at 75 percent. The decedent
obtained an opinion from his own physician, who
assessed the permanent impairment at 80 percent. The
city’s retirement board authorized a disability pension.4
   Thereafter, the city also made certain payments to
the decedent pursuant to § 7-433c. In July, 1997, the city
paid the decedent a lump sum, which the accompanying
letter from the city’s risk manager explained as ‘‘repre-
senting 115.4 weeks [of permanent partial disability
benefits] from the [maximum medical improvement]
date of [October 13, 1993] to [the decedent’s] retirement
date of [December 21, 1995] at his maximum [perma-
nent partial disability] rate . . . . We can use this
amount as an advance if a final settlement can be
reached. In the event that one is not obtainable at this
time, the balance of [the decedent’s permanent partial
disability] would be calculated pursuant to [the statu-
tory cap under General Statutes §] 7-433b.’’5 In June,
1999, the city paid the decedent an additional lump sum,
which represented a ‘‘52 weeks advance [of permanent
partial disability that was] calculated pursuant to [the
statutory cap under §] 7-433b and utilized a counter-
part’s pay . . . .’’
   The city and the decedent, however, never entered
into a full and final settlement of the heart and hyperten-
sion claim. The failure to do so may have been due to
the city’s ongoing financial difficulties, which, in 2001,
resulted in the appointment of an oversight board to
review and control the city’s financial affairs. See Public
Acts, Spec. Sess., June, 2001, No. 01-1.
  In 2003, due to his deteriorating health, the decedent
sought temporary total incapacity benefits. The city
paid the decedent total incapacity benefits from Febru-
ary 19, 2003, until the decedent’s death on April 20,
2006.6
  It was not until 2013 that the decedent’s attorney
sought to finalize the decedent’s permanent partial dis-
ability claim under § 7-433c. In connection with those
proceedings, the decedent’s treating physician, who had
assigned an 80 percent disability rating in 1995, issued
a postmortem opinion that the decedent’s permanent
disability rating should be increased to 90 percent. Sub-
sequently, the decedent’s attorney moved to substitute
Brennan in her capacity as executrix of the decedent’s
estate and Brennan in her individual capacity as
party claimants.7
   The city objected to the substitutions, advancing two
independent grounds with respect to the estate. First,
it contended that Brennan, the decedent’s sole heir and
the beneficiary of a spousal pension, was improperly
seeking to circumvent the city charter’s pension offset,
which would negate any § 7-433c benefits otherwise due
to her. Second, it contended that, pursuant to Morgan
v. East Haven, supra, 208 Conn. 576, the estate was not
a legally qualified recipient of funds paid under § 7-
433c. In reply, the decedent’s counsel contended that
the substitution was proper because the benefits had
vested and matured during the decedent’s lifetime and,
as such, would pass to his estate. The commissioner
granted the motion insofar as it permitted the estate to
be substituted as a party, but he denied the motion as to
Brennan individually. The commissioner cited General
Statutes § 52-599 (b), which provides for the survival of
actions and the continuation of actions by a decedent’s
executor, as authority for the substitution. The city
filed an appeal from the decision granting the estate’s
substitution. While that appeal was pending, proceed-
ings continued on the benefits claim.
   In December, 2015, the commissioner issued a finding
and decision, ordering the city to pay benefits for 80
percent permanent partial disability of the decedent’s
heart pursuant to General Statutes §§ 7-433c and 31-
308 (b), less any advance payments made to date on
permanent partial disability. In support of this decision,
the commissioner found that the decedent had reached
maximum medical improvement on October 13, 1993,
and credited the 1995 opinion of the decedent’s physi-
cian assigning the 80 percent permanency rating to the
decedent’s disability. The commissioner declined to
credit the lesser ratings of the city’s three medical
experts or the greater postmortem rating of the dece-
dent’s physician. The commissioner concluded that the
decedent’s entitlement to permanent partial disability
benefits had vested prior to his death. The commis-
sioner specifically concluded, however, that benefits
were ‘‘due and payable to Janet Brennan and not the
estate of [the decedent] . . . .’’
   Both parties filed motions to correct and for an articu-
lation. The commissioner denied the city’s motions but
granted the executrix’ motions in part. Specifically, the
executrix sought (1) an articulation as to the dates on
which the decedent’s entitlement to disability benefits
‘‘vested and matured’’; (emphasis added); and (2) a
correction making the disability benefits payable to the
estate or, alternatively, an articulation as to why the
benefits are properly payable to Brennan individually.
In response, the commissioner issued the following cor-
rection: ‘‘[Permanent partial disability] benefits vested
as of the date of [maximum medical improvement] on
October 13, 1993. [Permanent partial disability] benefits
of 80 [percent] of the heart are payable to Janet Bren-
nan, [e]xecutrix of the [e]state of [the decedent].’’ The
city filed an appeal from the corrected finding and
decision.
  At the city’s request, the board consolidated the
appeal contesting the estate’s substitution with the
appeal contesting the corrected finding and decision.
The board concluded that the case was controlled by
Morgan v. East Haven, supra, 208 Conn. 576, which
the board interpreted to hold that an estate is not a
qualified recipient of vested but unpaid § 7-433c bene-
fits. In reliance on Morgan, the board vacated the com-
missioner’s decision granting the motion to substitute
the executrix, vacated the corrected decision making
the estate the beneficiary, and remanded the case to
the commissioner to decide the proper recipient of the
benefits. As to the benefits owed to any such recipient,
the board affirmed the central findings of the commis-
sioner’s decision. However, the board ordered the com-
missioner, when considering on remand the proper
beneficiary, also to address several issues previously
raised by the city relating to the availability and amount
of benefits that the commissioner had declined to
address.8 This appeal followed.9
                             I
   Before turning to the executrix’ challenges to the
board’s decision, we must dispose of a jurisdictional
issue raised by the city. See, e.g., Soracco v. Williams
Scotsman, Inc., 292 Conn. 86, 90–91, 971 A.2d 1 (2009).
Specifically, the city contends that this appeal must be
dismissed because it was filed by Brennan individually,
who lacks standing to appeal as she neither was a party
to the proceedings below nor is aggrieved by the board’s
decision. We disagree.
   The city’s jurisdictional claim rests on the fact that
the appeal form reflects that ‘‘Janet Brennan’’ is identi-
fied as the party filing the appeal. However, this entry
does not indicate whether Brennan filed the appeal in
her representative or individual capacity. This court has
explained that ‘‘the forms for appeals and amended
appeals do not in any way implicate appellate subject
matter jurisdiction. They are merely the formal, techni-
cal vehicles by which parties seek to invoke that juris-
diction. Compliance with them need not be perfect; it
is the substance that matters, not the form.’’ (Emphasis
added.) Pritchard v. Pritchard, 281 Conn. 262, 275, 914
A.2d 1025 (2007). When there is an ambiguity as to the
identity of the appellant, this court will look to other
filings to resolve that ambiguity. See, e.g., Celentano v.
Rocque, 282 Conn. 645, 647 n.1, 923 A.2d 709 (2007).
The docketing statement, the name of the case cited
on the appeal form, and the appellant’s brief indicate
that the appellant’s intention was that the appeal was
filed on behalf of ‘‘Janet Brennan, Executrix of the
Estate of Thomas Brennan.’’ Although these documents
also refer to Brennan individually, the aforementioned
references are sufficient to dispel any ambiguity as to
whether a proper party has filed the appeal. See, e.g., id.
(referring to briefs and docketing statement to discern
proper identity of parties to appeal). Accordingly, we
reject the city’s request for dismissal of the appeal.
                            II
   We now turn to the merits of the appeal. The execu-
trix contends that the estate is the proper recipient of
any unpaid permanent partial disability benefits owed
by the city because those benefits matured during the
decedent’s lifetime. Had they been paid when due,
according to the executrix, the entirety of the dece-
dent’s benefits would have been paid during his lifetime.
The executrix further contends that Morgan v. East
Haven, supra, 208 Conn. 576, on which the board relied,
presents no legal impediment to awarding benefits to
a claimant’s estate because certain statutory language
on which the case relied was repealed. Should this court
conclude that Morgan was not implicitly legislatively
overruled, she contends that Morgan should be either
limited to its facts, which involved unmatured benefits,
or overruled if applicable to vested, matured benefits.
   The city disagrees with the executrix’ characteriza-
tion of the benefits as matured. It also defends the
vitality and applicability of Morgan, and contends that
awarding unpaid benefits to an estate would undermine
legislative intent to provide compensation only to
dependents.
   We conclude that § 7-433c benefits properly may be
paid to a claimant’s estate, if such benefits matured
before the claimant’s death. However, we disagree that
the record establishes that the disability benefits at
issue in the present case matured prior to the dece-
dent’s death.
                            A
   In considering whether an estate can be a proper
recipient of § 7-433c benefits, we apply the well settled
standard of review applicable to administrative appeals.
‘‘Cases that present pure questions of law . . . invoke
a broader standard of review than is ordinarily involved
in deciding whether, in light of the evidence, the agency
has acted unreasonably, arbitrarily, illegally or in abuse
of its discretion.’’ (Internal quotation marks omitted.)
Estate of Rock v. University of Connecticut, 323 Conn.
26, 30, 144 A.3d 420 (2016). ‘‘[W]e do not defer to the
[agency’s] construction of a statute—a question of
law—when . . . the [provisions] at issue previously
have not been subjected to judicial scrutiny or when
the [agency’s] interpretation has not been time tested.’’
(Internal quotation marks omitted.) Christopher R. v.
Commissioner of Mental Retardation, 277 Conn. 594,
603, 893 A.2d 431 (2006).
  The present case does not involve a time tested
agency interpretation. Moreover, although § 7-433c was
subject to prior judicial scrutiny in Morgan, the present
case requires us to determine the scope of our holding in
that case, as well as the effect of subsequent legislative
action. We therefore apply plenary review and estab-
lished rules of construction. See General Statutes § 1-
2z; Williams v. Commission on Human Rights &
Opportunities, 257 Conn. 258, 270, 777 A.2d 645 (2001).
   Section 7-433c (a) provides in relevant part: ‘‘[A] uni-
formed member of a paid municipal fire department or
a regular member of a paid municipal police department
who . . . suffers . . . any condition or impairment of
health caused by hypertension or heart disease resulting
in his death or his temporary or permanent, total or
partial disability, he or his dependents, as the case may
be, shall receive from his municipal employer compen-
sation . . . in the same amount and the same manner
as that provided under chapter 568 [the Workers’ Com-
pensation Act, General Statutes § 31-275 et seq.] . . . .’’
Therefore, § 7-433c prescribes the conditions under
which benefits are provided for this class of employees
and their dependents, but the Workers’ Compensation
Act dictates the substance of and the procedure for
obtaining such benefits. See Ciarlelli v. Hamden, 299
Conn. 265, 276–77, 8 A.3d 1093 (2010); Genesky v. East
Lyme, 275 Conn. 246, 252 n.9, 881 A.2d 114 (2005).
   Because of this relationship, we must consider the
substantive law governing the postmortem distribution
of workers’ compensation disability benefits at the time
that § 7-433c was enacted.10 Like § 7-433c, for many
years, the Workers’ Compensation Act had no provision
addressing the distribution of compensation owed to a
claimant but not paid prior to the claimant’s death.
Drawing on the purpose of the act and various provi-
sions, this court filled that gap.
    Since the earliest days of our workers’ compensation
law, compensation owed to a claimant but not paid
before his death was distributed according to whether
the benefit ‘‘accrued’’ or ‘‘matured’’11 during the claim-
ant’s lifetime. The established rule was that ‘‘ ‘[w]hat-
ever of compensation accrues in [the claimant’s]
lifetime and is unpaid becomes upon his decease an
asset of his estate.’ Jackson v. Berlin Construction Co.,
93 Conn. 155, 157, 105 A. 326 (1918).’’ Greenwood v.
Luby, 105 Conn. 398, 400, 135 A. 578 (1926); accord
Finkelstone v. Bridgeport Brass Co., 144 Conn. 470,
472, 134 A.2d 74 (1957) (estate of deceased employee
has ‘‘a right in or to an award . . . when a portion of
the compensation awarded or to be awarded the injured
employee has accrued during his lifetime and remains
unpaid at his death’’); Morganelli v. Derby, 105 Conn.
545, 546, 135 A. 911 (1927) (‘‘all [workers’] compensa-
tion accrued and matured during [the employee’s] life-
time would belong to his estate’’); see also 7 A. Larson,
Larson’s Workers’ Compensation Law (2018) § 89.02
(‘‘[a]ccrued but unpaid installments are, of course, an
asset of the estate, like any other debt’’).
   This rule applied both to temporary incapacity bene-
fits, also known as ‘‘special’’ benefits, which continue
only as long as there is an impairment of wage earning
power, and to permanent disability benefits, also known
as ‘‘specific’’ benefits, which are provided for a fixed
period in relation to the degree of impairment of a body
part. See Forkas v. International Silver Co., 100 Conn.
417, 420–21, 123 A. 831 (1924) (distinguishing benefits).
    In a seminal 1926 case involving permanent disability
benefits, this court clarified that the act indicated an
‘‘intention to confine the employee’s interest to such
part of the award as has accrued within his lifetime,
and as to such portion of the award as did not mature
in the employee’s lifetime there is no survivorship in
his estate.’’ Bassett v. Stratford Lumber Co., 105 Conn.
297, 301, 135 A. 574 (1926); id., 305 (overruling in part
Forkas v. International Silver Co., supra, 100 Conn.
417, insofar as that case held that unmatured part of
award also belonged to claimant’s estate). The court
reasoned that ‘‘the employee has no vested right to the
unmatured compensation awarded, and hence it cannot
pass to his personal representatives.’’ Bassett v. Strat-
ford Lumber Co., supra, 300. Accordingly, it held that,
‘‘[i]n case of death the dependents alone have the right
to the unmatured part of the award of compensation
. . . .’’ (Emphasis added.) Id., 303–304.
   It was against this backdrop that this court decided
Morgan v. East Haven, supra, 208 Conn. 576, on which
the board relied in the present case. In Morgan, the
commissioner issued an award to the claimant for 585
weeks of permanent partial disability benefits under
§§ 7-433c and 31-308. Id., 579. The claimant received
benefits until his death, and, thereafter, his surviving
spouse received benefits until her death, at which point
233 of the 585 weeks of benefits awarded had been
paid. Id. When the claimant’s wife died, there were two
surviving adult children but no dependents. Id. The
fiduciaries of the estates of the claimant and his wife
applied for an execution upon the remaining benefits
in order to pass those benefits to the claimant’s adult
children. Id. It was clear that these remaining benefits
had not matured before the recipients’ deaths because
they were not yet due to be paid. Accordingly, the issue
raised to this court was whether the original award
made pursuant to § 7-433c, in its entirety, was an asset
of the deceased recipients’ estates. Id., 577–78. The
fiduciaries contended that the benefits vested in the
recipients because the award was for ‘‘specific’’ bene-
fits, and, consequently, the right to such benefits passed
as a liquidated sum to the estates. Id., 583–84.
   The court rejected that claim. Id., 584–86. It cited
the text of § 7-433c, which referred exclusively to the
employee or that person’s dependents, and concluded
that ‘‘ ‘dependents’ ’’ could not be construed to include
the estate of the recipient. Id., 582–83. It was in relation
to the construction of that term that the court held that
‘‘the clear and unambiguous language of the statute
requires a municipal employer to provide compensation
only to police and fire personnel who suffer from hyper-
tension and heart disease and their dependents, not to
the estates of the deceased recipients.’’ Id., 583.
   Nonetheless, the court in Morgan went on to explain
why the estates would not be entitled to the unpaid
portion of the award under the theory advanced by
the fiduciaries. Id. It rejected the proposition that the
unpaid § 7-433c benefits had vested in the recipients
because they were ‘‘specific’’ benefits, like permanent
disability benefits under § 31-308. Id., 583–85. The court
reasoned that disability benefits payable under § 7-433c
are more akin to ‘‘special’’ benefits (compensating for
incapacity to work) than to specific benefits because
the preamble to § 7-433c then in effect provided ‘‘that
the section was designed to protect against ‘economic
loss resulting from disability.’ ’’ (Emphasis in original.)
Id., 585; see General Statutes (Rev. to 1985) § 7-433c.
The court then reasoned that, ‘‘[t]o conclude, as the
plaintiffs contend, that the estate of a deceased recipi-
ent, who leaves no dependents under § 7-433c, is enti-
tled to the sum of unmatured weekly payments carries
the concept of ‘economic loss’ . . . beyond the legisla-
tive purpose in enacting that statute.’’ (Emphasis
added.) Id., 586.
  The court further explained that, even if § 7-433c
benefits could be viewed as akin to ‘‘specific’’ benefits,
the estate still would not be entitled to the benefits.
Id., 587. The court pointed to Bassett v. Stratford Lum-
ber Co., supra, 105 Conn. 305, ‘‘in which case we specifi-
cally held that any unmatured part of a weekly
compensation scheme does not succeed to the estate
of the employee.’’12 (Emphasis added.) Morgan v. East
Haven, supra, 208 Conn. 587. Notably, the court in Mor-
gan went on to observe that there could have been a
scenario under which the unpaid benefits properly
would have been distributed to the recipients’ estates.
Observing that forty-six weeks of benefits had been
commuted and paid in a lump sum to the claimant,
the court opined: ‘‘Had the commuted payment been
outstanding at the time of [the death of the claimant’s
wife], there is little dispute that the outstanding bal-
ance of the commuted amount would be due and pay-
able to the estate. At the time of commutation, that
portion of compensation that was commuted became
mature and, thus, immediately due and owing.’’
(Emphasis added.) Id.
   The foregoing discussion makes clear that the holding
in Morgan was limited to the distribution of unmatured
§ 7-433c benefits, which pass to ‘‘dependents.’’ In the
present case, the executrix does not contend that the
estate is entitled to unmatured benefits. Rather, her
claim is that matured § 7-433c benefits due to a police
or fire department employee pass to a claimant’s estate.
In other words, the executrix is contending that
matured § 7-433c benefits would be treated in the same
manner as matured workers’ compensation benefits
long have been treated.
   We see nothing in Morgan to preclude the application
of this workers’ compensation principle to § 7-433c. See
King v. Sultar, 253 Conn. 429, 448, 754 A.2d 782 (2000)
(‘‘Morgan does not stand for the proposition that § 7-
433c benefits are never to be considered workers’ com-
pensation benefits’’); see also, e.g., id., 433–34, 437–48
(treating § 7-433c benefits as workers’ compensation
benefits for purposes of allowing city to intervene as
coplaintiff in recipient’s medical negligence action in
order to recover sums paid and obligated to be paid
under § 7-433c); Maciejewski v. West Hartford, 194
Conn. 139, 150–51, 480 A.2d 519 (1984) (treating § 7-
433c benefits as workers’ compensation payments for
purposes of establishing municipal pension benefits).
Although Morgan recognized certain material distinc-
tions between § 7-433c benefits and workers’ compen-
sation benefits, in that the former provides economic
benefits under less stringent conditions than the latter;
Morgan v. East Haven, supra, 208 Conn. 581; it also
recognized that workers’ compensation principles
would have applied if the benefits had matured. Id.,
587. Insofar as Morgan characterized § 7-433c benefits
as more akin to ‘‘special’’ (i.e., incapacity) benefits
under workers’ compensation law; id., 586; our case
law holds that matured incapacity benefits also pass to
the claimant’s estate.13 See Greenwood v. Luby, supra,
105 Conn. 401–402; Jackson v. Berlin Construction Co.,
supra, 93 Conn. 157. Therefore, we disagree with the
board that Morgan prescribed a broad rule that an
estate can never be a proper recipient of § 7-433c
benefits.
  We also see nothing in the legislature’s response to
Morgan that demonstrates an intent to overrule long
settled precedent regarding matured but unpaid
benefits. In 1989, the legislature enacted the following
provision: ‘‘Any award for compensation made pursuant
to this section shall be paid to the employee, or in the
event of such employee’s death, to his surviving spouse
or, if he has no such spouse, to his dependents in equal
shares or, if he has no surviving spouse or dependents,
to his children, in equal shares, regardless of their
age.’’ (Emphasis added.) Public Acts 1989, No. 89-346
(P.A. 89-346); see also Public Acts 1993, No. 93-228,
§ 19 (adding language to make provision applicable if
compensation is based on agreement rather than
award), codified at General Statutes § 31-308 (d).
Although this provision does not refer to the employee’s
estate, it is important to remember that, for many
decades, the payment of matured benefits to the
employee’s estate was considered a payment of the
employee’s vested interest. See Finkelstone v. Bridge-
port Brass Co., supra, 144 Conn. 472; Bassett v. Strat-
ford Lumber Co., supra, 105 Conn. 300–301. The only
beneficiary added to § 31-308 (d) that had not previously
been recognized as a proper recipient of benefits is
the employee’s nondependent children. We therefore
assume that this provision was not intended to take
away employees’ existing right to have their unpaid
matured benefits pass to their estate but, rather, was
intended to provide a new right by expanding the poten-
tial beneficiaries of unmatured benefits.
   The legislative history of P.A. 89-346 confirms that
the legislature did not intend to change the law except
as necessary to rectify the holding in Morgan with
respect to nondependent children. Explanations regard-
ing the bill that became P.A. 89-346 indicate the legisla-
ture’s intent to expand the existing class to whom
unmatured benefits could pass to include nondepen-
dent children. See 32 H.R. Proc., Pt. 5, 1989 Sess., p.
1600, remarks of Representative Joseph A. Adamo (dis-
cussing bill as direct response to Morgan); 32 H.R. Proc.,
Pt. 17, 1989 Sess., pp. 5877–78, remarks of Representa-
tive Adamo (referring to ‘‘leftover’’ benefits); 32 S. Proc.,
Pt. 12, 1989 Sess., p. 3952, remarks of Senator James
Maloney (referring to benefits that had not been ‘‘fully
paid’’ out before worker died). Had the legislature
intended to overrule seven decades of workers’ com-
pensation precedent, under which matured benefits
passed to an employee’s estate, presumably a sponsor
of the legislation would have made this fact known to
the legislators voting on it.14
   While the legislative response to Morgan gives no
indication of an intent to overrule precedent other than
the specific holding of Morgan, the legislative history
does provide a clear indication of an intent to apply
the same rules of distribution for § 7-433c benefits and
workers’ compensation benefits. One legislator asked
whether the new provision expanding the class of bene-
ficiaries also would apply to benefits provided through
§ 7-433c, or would apply only to those provided through
the act. See 32 H.R. Proc., Pt. 17, 1989 Sess., pp. 5882–83,
remarks of Representative Robert M. Ward. The bill’s
sponsor made clear that both benefits would be treated
the same. See 32 H.R. Proc., Pt. 17, 1989 Sess., p. 5883,
remarks of Representative Adamo. Thus, to whatever
extent the board deemed it significant that Morgan
characterized these benefits differently, this legislative
history confirms that any such difference would not
bear on distribution.
   Finally, with regard to the city’s argument that provid-
ing benefits to a claimant’s estate would contravene
the legislature’s intent not to benefit nondependents,
this court long ago rejected this very argument: ‘‘The
trial court based its decision [denying the claim of the
claimant’s estate] upon the theory that the intent of the
[act] is to provide compensation to the workman and
upon his decease to his dependents. And that, if the
estate of the workman received the compensation for
his incapacity which had accrued before his decease,
this would enrich his estate, and perhaps strangers,
instead of benefiting his dependents, and so defeat a
primary purpose of the act. This is an erroneous applica-
tion of the true theory of our [act]. The compensation
accrued before the workman deceased, his right to it
had vested, hence it survived to his estate. Had he
collected it, it would have been his in lieu of the wages
which, but for his incapacity, he would have received.
It is possible that the accrued compensation constitut-
ing this award may go to the relatives of the deceased
workman who were not his dependents, but it is far
more probable that it will help meet the expenses which
his incapacity and his illness preceding his decease
have entailed.’’ Greenwood v. Luby, supra, 105 Conn.
401–402.
   An interpretation of § 7-433c that allows matured ben-
efits to pass to the estate rather than the claimant’s
dependents may better effectuate legislative intent. As
the city emphasizes in the present case, § 7-433c bene-
fits are subject to pension offsets and caps. The payment
of matured benefits to the estate will allow for a more
rational application of the pension offsets under § 7-
433b. The estate stands in the shoes of the employee
and receives no greater or lesser benefit than had the
employee been paid during his lifetime. It is precisely
because the employee was entitled to receive the bene-
fits during his lifetime that entitles the estate to the
benefits.
  In sum, we conclude that matured § 7-433c benefits—
those that accrued during the claimant’s lifetime—prop-
erly pass to the claimant’s estate. The question that
remains for our consideration is whether the benefits
at issue in the present case had matured before the
decedent’s death.15
                            B
   The executrix contends that the disability benefits
matured because the right to those benefits vested once
the decedent reached maximum medical improvement
on October 13, 1993, and, had the city timely paid those
benefits starting from that date, all compensation due
would have been paid to the decedent before he began
receiving temporary total disability benefits on Febru-
ary 19, 2003.16 The executrix acknowledges that the
decedent could have insisted on the payment of disabil-
ity benefits. Nonetheless, she contends that, because
of the city’s economic distress and the decedent’s desire
for a lump sum payment to settle his entire claim, the
decedent ‘‘did not pressure the city for weekly pay-
ments, but rather agreed to wait for the city to have
enough money to settle the claim in full.’’
  The city claims that any benefits that it might be
obligated to pay as a result of the decedent’s permanent
disability had not matured because they were not pay-
able to him during his lifetime. The city asserts that the
1993 award was not definite enough to impose on the
city an obligation to begin payments to the decedent
during his lifetime because (1) his disability rating was
not conclusively established until after his death, and
(2) he chose to negotiate for a lump sum payment during
his lifetime rather than obtain a final adjudication of
the exact weekly compensation that the city would be
obligated to pay.
   In response, the executrix contends that the amount
of disability benefits due was certain, because the city
and the decedent had reached a compromise disability
rating of 77.5 percent in the course of their settlement
negotiations. She further contends that, even if the stat-
utory maximum (520 weeks of compensation) had been
ordered, under any scenario, ‘‘[h]ad the city fulfilled
its obligation to make weekly payments in light of its
financial inability to settle the case, [the decedent’s
disability] benefits would have been paid in full [before
his death].’’
   We conclude that, on the present record, we cannot
state with certainty that the unpaid portion of the 80
percent permanent partial disability benefits necessar-
ily matured before the decedent’s death. Our uncer-
tainty in this regard exists because the commissioner’s
decision does not include necessary findings on the
critical issues, and we therefore leave open the possibil-
ity that the commissioner, on remand, may find that
some portion of the benefits matured before the dece-
dent’s death.
   ‘‘The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them.’’ (Internal quotation marks omitted.) Balloli
v. New Haven Police Dept., 324 Conn. 14, 17, 151 A.3d
367 (2016). Resolution of the matter first presents a legal
question—under what conditions do benefits mature.
It then requires application of that law to the facts found
by the commissioner.
  Turning to the legal question, we note that our case
law reflects that permanent disability benefits vest, or
become due, when the claimant reaches maximum med-
ical improvement.17 See, e.g., Churchville v. Bruce R.
Daly Mechanical Contractor, 299 Conn. 185, 191, 8 A.3d
507 (2010); McCurdy v. State, 227 Conn. 261, 268, 630
A.2d 64 (1993); Panico v. Sperry Engineering Co., 113
Conn. 707, 714, 156 A. 802 (1931), overruled in part on
other grounds by Osterlund v. State, 129 Conn. 591,
597–600, 30 A.2d 393 (1943).
  The significance of the date of maximum medical
improvement, however, is twofold. The date of maxi-
mum medical improvement is the point at which the
permanency of the condition and, hence, the right to
permanent disability benefits, is established, and it is
also the point at which the degree of permanent impair-
ment (loss of, or loss of use of a body part) can be
assessed, which will determine the employer’s payment
obligations (i.e., number of weeks of compensation
owed). An employer’s payment obligations, then, are
not fixed until the establishment of entitlement to per-
manent disability benefits. General Statutes § 31-295 (c)
provides in relevant part: ‘‘If the employee is entitled
to receive compensation for permanent disability to
an injured member in accordance with the provisions
of subsection (b) of section 31-308, the compensation
shall be paid to him beginning not later than thirty days
following the date of the maximum improvement of the
member or members and, if the compensation pay-
ments are not so paid, the employer shall, in addition
to the compensation rate, pay interest at the rate of ten
per cent per annum on such sum or sums from the date
of maximum improvement. . . .’’ (Emphasis added.)
This court has recognized that the condition precedent,
entitlement to this benefit, ‘‘depends on both the estab-
lishment of a permanent disability and the extent of
that disability . . . .’’18 Churchville v. Bruce R. Daly
Mechanical Contractor, supra, 299 Conn. 193; accord 1
A. Sevarino, Connecticut Workers’ Compensation After
Reforms (7th Ed. 2017) § 2.14.7, pp. 152–53 (explaining
that, for § 31-295 to apply, ‘‘the worker must be ‘entitled’
to receive permanent partial impairment benefits,’’ and
benefits are not owed until degree of permanent impair-
ment has been established by award or agreement); see
also Milewski v. Stratford, No. 5483, CRB 4-09-7 (July
20, 2010) (discussing board precedent under which lack
of definiteness as to material terms will impact employ-
er’s payment obligations and concluding that such mate-
rial term was at issue in case at hand when disability
rating had been substantially in dispute such that there
was no meeting of minds); Abrahamson v. Dept. of
Public Works, No. 5280, CRB 2-07-10 (February 26, 2009)
(concluding that payment of interest pursuant to § 31-
295 [c] is mandatory if conditions enumerated by provi-
sion are met, and that conditional language suggests
‘‘that the provision is implicated only after the issue of
permanent partial disability is no longer the subject of
litigation’’); Cappellino v. Cheshire, 9 Conn. Workers’
Comp. Rev. Op. 49, 50 (1991) (even though decedent
reached maximum medical improvement on March 1,
1978, he was entitled to receive specific benefits ‘‘when
the parties’ [v]oluntary [a]greement for [30 percent] loss
of use of the back was approved by the Fifth District
July 3, 1978’’). But see 1 A. Sevarino, supra, p. 152
(questioning whether payment obligations and penal-
ties under § 31-295 [c] would apply based on oral
agreement prior to issuance of actual voluntary
agreement).
   In light of this authority, we are compelled to con-
clude that permanent disability benefits mature only
after the degree of permanency has been fixed by way
of an award or an agreement between the parties suffi-
cient to establish a binding meeting of the minds. For
the reasons set forth subsequently in this opinion, we
cannot conclude on the present record that the degree
of permanency was fixed prior to the decedent’s death.
However, because this issue was not addressed by the
commissioner, and the case is being remanded to the
commissioner for further proceedings, we leave open
the possibility that the commissioner may conclude that
some portion of the benefits matured during the dece-
dent’s lifetime.19 See, e.g., Russo v. Waterbury, 304
Conn. 710, 734, 41 A.3d 1033 (2012) (concluding that
case should be remanded to trial court for further pro-
ceedings due to lack of findings on facts essential to
court’s legal conclusion regarding application of offset
to disability pension); Deschenes v. Transco, Inc., 288
Conn. 303, 304–306, 953 A.2d 13 (2008) (concluding that
case should be remanded to commissioner for further
proceedings due to lack of findings on facts essential
to commissioner’s legal conclusion regarding appor-
tionment of permanent partial disability benefits).
    We begin our explanation for this conclusion with
the 1993 award. The 1993 award itself does not provide
the necessary findings. That award reflects that the
decedent had established a compensable condition
under § 7-433c by way of a diagnosis of hypertension
and heart disease during the course of his employment.
The award did not find, however, that maximum medi-
cal improvement had been reached; nor did it adopt a
permanency rating. It simply ordered the city to pay
the decedent all of the benefits of § 7-433c to which he
‘‘is or may become entitled.’’
   No voluntary agreement containing these terms was
submitted to the commissioner for approval during the
decedent’s lifetime. There is a draft settlement
agreement in the record, apparently drafted by the dece-
dent’s counsel, with an accompanying motion to open
and set aside the 1993 award. The city did not sign
those documents. In his 2015 decision, the commis-
sioner expressly found that the parties did not reach a
final settlement.
  In that decision, the commissioner found that the
decedent reached maximum medical improvement on
October 13, 1993. Although the commissioner made no
express finding as to whether there was a meeting of
the minds on that matter before the decedent’s death,
the evidence in the record plainly reveals that to be the
case. In a July, 1997 letter, the city acknowledged that
the decedent had a permanent impairment and had
reached maximum medical improvement on October
13, 1993. But the degree of the permanency is not the
subject of any finding or final agreement.
  The record not only fails to establish that there was
a meeting of the minds on the degree of permanency
to be assigned to that disability, it provides a clear
implication to the contrary. The executrix relies on a
provision in the draft settlement agreement adopting a
‘‘compromise’’ disability rating of 77.5 percent, but the
city did not draft the agreement, it did not sign the
motion seeking to submit that agreement to the commis-
sioner, and it did not state in any of its communications
to the decedent (in the record) that it had agreed to
that rating. Had the commissioner found that there was
a meeting of the minds on this matter, he either would
have adopted this rating or explained why he had
rejected it. However, the commissioner did neither, and
in fact made no reference to the purported compromise
rating. Most significantly, the commissioner duly con-
sidered, but ultimately found unpersuasive, the opin-
ions of the city’s medical experts assigning lesser
ratings of 50 percent and 75 percent. The commission-
er’s consideration of those ratings, as well as the execu-
trix’ higher rating that the commissioner ultimately
adopted, is inconsistent with a finding that there had
been a meeting of the minds as to permanency.20
   We acknowledge that an argument could be made
that there was a meeting of the minds that there was
a permanent impairment of at least 50 percent.
Although the executrix did not advance this argument,
we see no impediment to the commissioner’s consider-
ation of it after the case is remanded to the commis-
sioner to resolve the open issues as to the proper
beneficiary, benefit calculations, and setoffs. We note
that this is an issue of first impression as to whether
benefits could mature under such circumstance, and
the board should be given an opportunity to weigh in
on this matter should an appeal be necessary.
   Similarly, we leave to the commissioner the execu-
trix’ argument that, in part because of the city’s eco-
nomic distress, the decedent ‘‘did not pressure the city
for weekly payments, but rather agreed to wait for the
city to have enough money to settle the claim in full.’’
The commissioner made no findings relating to any
such agreement or any such reliance argument. In the
absence of such findings or clear evidence establishing
such fact, the better course, in light of the pending
remand, is to allow the commissioner, and the board
if necessary, to consider this argument.
  Accordingly, on the basis of the record before this
court, we cannot conclude that the decedent’s § 7-433c
disability benefits for his 80 percent impairment to his
heart function matured before his death. In accordance
with the board’s decision, the case will be remanded
for further proceedings to decide the proper beneficiary
of any benefits due.
   The decision of the Compensation Review Board is
reversed only as to its determination that the commis-
sioner improperly granted the motion to substitute the
executrix as a party claimant and the case is remanded
to the board with direction to affirm the commissioner’s
decision granting that motion and to remand the case
to the commissioner for further proceedings to deter-
mine the proper beneficiary and the amount of benefits
due; the decision is affirmed in all other respects.
   In this opinion the other justices concurred.
   * This case was originally scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices Palmer, McDonald,
D’Auria, Mullins, Kahn and Ecker. Although Justice Kahn was not present
when the case was argued before the court, she has read the briefs and
appendices and listened to a recording of the oral argument prior to partici-
pating in this decision.
   1
     We refer to Janet Brennan by name when addressing matters undertaken
in her individual capacity and by her title as executrix when addressing
matters undertaken in her capacity as fiduciary of the decedent’s estate.
   2
     For persons hired prior to July 1, 1996, § 7-433c ‘‘requires the payment
of compensation to firemen and policemen who have successfully passed
a physical examination which failed to reveal any evidence of hypertension
or heart disease and who subsequently die or are disabled as a result of
such conditions.’’ Plainville v. Travelers Indemnity Co., 178 Conn. 664, 670,
425 A.2d 131 (1979); see Public Acts 1996, No. 96-230, §§ 2 and 3, codified
at § 7-433c (b) (rendering persons hired on or after July 1, 1996, ineligible
for benefits under § 7-433c).
   3
     Brennan testified that the decedent’s goal in settling the claim was to
obtain benefits in a lump sum in order to pay off a mortgage. In the unexe-
cuted settlement agreement drafted by the decedent’s attorney, which a
cover letter explained was an effort to memorialize the agreed upon terms,
the decedent would receive a lump sum of $400,000 in exchange for the
waiver of his rights to pursue present and future claims arising from his
condition, including a waiver of survivors’ benefits.
   4
     The retirement board authorized a 75 percent disability pension. The
commissioner’s subsequent decision did not reference that rating. See gener-
ally Dzienkiewicz v. Dept. of Correction, 291 Conn. 214, 217–18, 222–23,
967 A.2d 1183 (2009) (concluding that state medical examining board’s
decision awarding plaintiff disability retirement benefits was not binding
evidentiary admission for purposes of workers’ compensation proceeding
and that commissioner did not abuse discretion in excluding it).
   5
     Section 7-433b sets a cap on cumulative retirement benefits and disability
benefits under § 7-433c.
   6
     Several conditions were listed on the death certificate as the cause of
death, including the decedent’s heart condition. There was no claim
advanced that the decedent’s death was caused by factors that entitled
his dependents to survivors’ benefits under General Statutes §§ 7-433c and
31-306.
   7
     The request to substitute Brennan individually apparently was for the
purpose of seeking permanent disability benefits, in addition to those owed
to the estate, on the basis of the postmortem opinion increasing the dece-
dent’s disability rating.
   8
     Specifically, the commissioner deemed it unnecessary to address the
extent to which the statutory cap under § 7-433b applied and whether a
credit for temporary total incapacity benefits paid applied, and failed to set
the amount of a weekly benefit and the number of weeks of unpaid disability
benefits that the city was obligated to pay.
   9
     The executrix appealed from the decision of the board to the Appellate
Court pursuant to General Statutes § 31-301b, and we thereafter transferred
the appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1. We note that, despite the board’s remand, this court has jurisdic-
tion under § 31-301b, which provides that ‘‘[a]ny party aggrieved by the
decision of the Compensation Review Board upon any question or questions
of law arising in the proceedings may appeal the decision of the Compensa-
tion Review Board to the Appellate Court, whether or not the decision is
a final decision within the meaning of section 4-183 or a final judgment
within the meaning of section 52-263.’’
   10
      See Public Acts 1971, No. 524, § 1 (repealing General Statutes § 7-433
and enacting § 7-433c); see also Morgan v. East Haven, supra, 208 Conn.
580–81 (describing predecessor heart and hypertension statutes).
   11
      This court typically has used the terms ‘‘mature’’ and ‘‘accrue’’ inter-
changeably in this context to describe the time when an employee has an
enforceable right to receive payment for workers’ compensation benefits.
See Black’s Law Dictionary (6th Ed. 1990) p. 20 (accrue defined as ‘‘due
and payable; vested . . . matured’’); see also Black’s Law Dictionary (8th
Ed. 2004) p. 22 (defining ‘‘accrue’’ as ‘‘[t]o come into existence as an enforce-
able claim or right; to arise’’).
    12
       The court’s reference to Bassett provides important context for its
earlier statement that § 7-433c does not require an employer to provide
compensation to the estates of the deceased recipients; see Morgan v. East
Haven, supra, 208 Conn. 583; the statement on which the board apparently
relied in the present case. In Bassett, the court made essentially the same
statement; see Bassett v. Stratford Lumber Co., supra, 105 Conn. 300, but
also affirmed that an estate may receive benefits that matured prior to the
claimant’s death. See id., 301.
    13
       Given that we do not find Morgan’s characterization of § 7-433c benefits
as economic (i.e., ‘‘special’’) dispositive, we need not address the executrix’
argument regarding the legislature’s repeal of the ‘‘economic loss’’ language
in § 7-433c on which Morgan relied for that characterization. See Public
Acts 1996, No. 96-231.
    14
       The only reference to any prior case law, other than Morgan, came
from one legislator who opined that the proposed bill would overrule Bassett
v. Stratford Lumber Co., supra, 105 Conn. 297. See 32 H.R. Proc., Pt. 17, 1989
Sess., p. 5884, remarks of Representative Robert M. Ward. This statement
was correct, insofar as Bassett held that an employee’s estate could not
receive unmatured benefits whereas P.A. 89-346 would allow the employee’s
legal heirs, nondependent children, to receive such benefits. Insofar as the
legislature declined to adopt a more expansive version of the bill that became
P.A. 89-346, which would have permitted unmatured benefits to be paid to
the employee’s estate, rather than only to his dependents and adult children;
see 32 H.R. Proc., Pt. 5, 1989 Sess., pp. 1600–1601, remarks of Representative
Adams; 32 H.R. Proc., Pt. 17, 1989 Sess., pp. 5874–82, remarks of Representa-
tive Adams; see generally Flouton v. Can, Inc., No. 4379, CRB 7-01-4 (March
13, 2002); we are not persuaded that this rejection has any bearing on the
distribution of matured benefits. We note that the fiscal analysis for the
proposed legislation, provided to legislators, only accounted for the possibil-
ity of increased costs arising from expanding the class of beneficiaries. See
Office of Legislative Research, Fiscal Impact Statement, Substitute House
Bill 7181, An Act Concerning the Payment of Certain Workers’ Compensation
Benefits (1989). Had the legislation been intended to change the law to
preclude the payment of matured benefits to an employee’s estate, presum-
ably that analysis also would have accounted for some cost savings from
that change.
    15
       The board did not address the executrix’ claim that the benefits at issue
had matured, presumably deeming that matter irrelevant in light of Morgan.
    16
       ‘‘While we have held that the [act] prohibits concurrent payment of
benefits for permanent partial disability and temporary total [incapacity]
. . . it is clear that these two types of benefits compensate an employee
for different types of loss . . . and that the payment of . . . § 31-307 tempo-
rary total [incapacity] benefits does not discharge the obligation to pay
§ 31-308 permanent partial disability benefits at some point in the future.’’
(Citations omitted; internal quotation marks omitted.) Churchville v. Bruce
R. Daly Mechanical Contractor, 299 Conn. 185, 193, 8 A.3d 507 (2010).
    17
       We note that this court occasionally has stated that the benefits did not
‘‘accrue’’ because there had been no determination whether, or the date
upon which, the claimant reached maximum medical improvement. See
Finkelstone v. Bridgeport Brass Co., supra, 144 Conn. 472 (‘‘[n]o part of
the compensation awarded or to be awarded for the decedent’s partial loss
of use of his left leg had accrued when he died, for it had not yet been
determined that his leg had reached the state of maximum improvement’’);
Panico v. Sperry Engineering Co., 113 Conn. 707, 716, 156 A. 802 (1931)
(‘‘[t]he record does not disclose at what date the condition of the plaintiff’s
arm reached the stage of ultimate improvement and when, in consequence,
the period of compensation for incapacity would have terminated and the
right to specific indemnity for proportionate loss of use accrued’’), overruled
in part on other grounds by Osterlund v. State, 129 Conn. 591, 597–600, 30
A.2d 393 (1943). We do not read these references to accrual to mean that
the decedent’s benefits would have matured if that date had been established
irrespective of whether the degree of permanent disability had been estab-
lished. Rather, we construe such references as equivalent to vesting, in that
the right to such benefits would be established when the date is fixed. An
unfortunate feature of our workers’ compensation jurisprudence is a lack
of consistency in terminology.
    18
       Once the degree of permanency is established, benefits are owed retroac-
tive to the date of maximum medical improvement. See, e.g., Marone v.
Waterbury, 244 Conn. 1, 4, 707 A.2d 725 (1998); Rinaldi v. Enfield, 82 Conn.
App. 505, 508–509, 844 A.2d 949 (2004).
   19
      Although the executrix specifically asked for the commissioner to cor-
rect the decision to indicate both the date on which the benefits vested and
the date on which they matured, the commissioner made no correction to
add a finding as to the latter.
   20
      The commissioner’s approach suggested that, even if the city had agreed
to a compromise rating, it was not bound by that rating if the settlement
was not finalized, and the city could have renegotiated a lower disability
rating in exchange for reaching a full and final settlement after the oversight
board was appointed.